DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the communication filed on 05/15/2020.
	Claims 1-20 are being considered on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of Applicant's IDS forms 1449 filed 05/15/2020 is attached to the instant Office action. 

Drawings
	The drawings filed on 05/15/2020 are accepted. 

Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 is missing a period at the end of the claim. 
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101 
Regarding claim 1: 
Step 1: Claim 1 discloses a method and is therefore falls under one of the four statutory categories of patent eligible subject matter. 
Step 2a Prong 1: 
A computer-implemented method for determining a best imputation algorithm from a plurality of imputation algorithms (Mental process: Determining a best imputation algorithm is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computer-implemented method”, nothing in this claim element precludes the step from practically being performed in the mind. A mental process is an observation, evaluation, judgment, or opinion. For example, a person can look at a list of imputation algorithms and mentally evaluate and determine which one is a best algorithm based on any arbitrary criteria). 
defining a data analytics task comprised of a plurality of steps in which at least one step of the data analytics task comprises determining at least one missing data value from a defined data set by imputation of the missing data value from the defined data set (Mental process: Defining a data analytics task is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A mental process is an observation, evaluation, judgment, or opinion. For example, a person can mentally observe and evaluate (or write down in a piece of paper) a data analytics task in the form of a list of steps. Additionally, a person can review a data set and determine if any data values are missing and can choose a value to fill into such missing space).
selecting an imputation algorithm from the plurality which resulted in a least error for the data analytics task. (Mental process: selecting an imputation algorithm is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A mental process is an observation, evaluation, judgment, or opinion. For example, a person can observe a list of results from algorithms and evaluate the one that resulted in the least error, however that person defines error). 
Step 2a Prong 2: This judicial exception is not integrated into practical application
 providing a plurality of data imputation algorithms (Insignificant extra-solution activities - Receiving or transmitting data over a network, e.g., using the Internet to gather data)
executing the data analytics task multiple times wherein each execution of the data analytics task uses a data imputation algorithm from the plurality of data imputation algorithms to determine at least one missing data value from the defined data set (Insignificant extra-solution activities)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
providing a plurality of data imputation algorithms (Receiving or transmitting data over a network, e.g., using the Internet to gather data).
executing the data analytics task multiple times wherein each execution of the data analytics task uses a data imputation algorithm from the plurality of data imputation algorithms to determine at least one missing data value from the defined data set (Performing repetitive calculations)

Regarding claim 2: 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
the data analytics task comprises at least one of regression, classification, and clustering (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2 and Step 2b: The claim does not include additional elements.

Regarding claim 3:
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
the error for the data analytics task is calculated using at least one of mean squared error, mean average error, mean absolute error, and cross-validation error. (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2 and Step 2b: The claim does not include additional elements.

Regarding claim 4: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
in which the data analytics task includes cross-validation. (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2 and Step 2b: The claim does not include additional elements.

Regarding claim 5: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
the plurality of imputation algorithms includes an imputation algorithm using chained equations. (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2 and Step 2b: The claim does not include additional elements.

Regarding claim 6: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
Step 2a Prong 2: This judicial exception is not integrated into practical application
 at least some of the method steps are implemented in a cloud service of a cloud infrastructure (insignificant extra-solution activity).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
at least some of the method steps are implemented in a cloud service of a cloud infrastructure (Receiving or transmitting data over a network, e.g., using the Internet to gather data. Here, transmitting data to a cloud service for execution of steps is merely transmission of data over a network).

Regarding claim 7: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
the error for the data analytics task is calculated using a user-specified error function. (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2 and Step 2b: The claim does not include additional elements. 

Regarding claim 8: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
normalizing the error value for each imputation algorithm to a value between 0 and 1. (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2 and Step 2b: The claim does not include additional elements. 

Regarding claim 9: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
deleting different sets of values from different data sets; (Mental process: deleting different sets of values from different data sets is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at a list of different data sets and delete sets of values by either crossing them out on a piece of paper or mentally disregarding them).
averaging the multiple error values for a same data analytics task to determine an average error value for each imputation algorithm (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
selecting an imputation algorithm which results in a least average error value for the data analytics task (Mental process: selecting an algorithm is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at the results of algorithms and mentally select one or a person can look at a piece of paper with algorithm outputs and draw a circle around one of them to indicate their selection).
Step 2a Prong 2: This judicial exception is not integrated into practical application
repeating the same data analytics task multiple times with the different data sets, wherein each execution of the data analytics task uses a data imputation algorithm of the plurality of data imputation algorithms to determine at least one missing data value (Insignificant extra-solution activities)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
repeating the same data analytics task multiple times with the different data sets, wherein each execution of the data analytics task uses a data imputation algorithm of the plurality of data imputation algorithms to determine at least one missing data value (Performing repetitive calculations)

Regarding claim 10:
Step 1: Claim 10 discloses a processing system and is therefore falls under one of the four statutory categories of patent eligible subject matter. 
Step 2a Prong 1: 
using each of the imputation algorithms to determine at least one missing data value; (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
assigning a score to each imputation algorithm wherein the score is based on prediction accuracy and computational overhead of the imputation algorithm (Mental process: assigning a score to each algorithm is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can review a list of algorithms and their respective accuracy and overhead, make up a scale, and apply scores to the algorithm).
picking a best imputation algorithm based on the score  (Mental process: picking a best imputation algorithm is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can review a list of algorithms and scores and select one algorithm).
Step 2a Prong 2: This judicial exception is not integrated into practical application
a server for a cloud computing infrastructure communicatively coupled to a network interface (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
one or more processors communicatively coupled to the server; (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
 a memory coupled to a processor of the one or more processors Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
a set of computer program instructions stored in the memory, wherein the processor, responsive to executing computer program instructions, performs the method comprising: providing a plurality of imputation algorithms. (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
a server for a cloud computing infrastructure communicatively coupled to a network interface (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
one or more processors communicatively coupled to the server; (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
 a memory coupled to a processor of the one or more processors (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
a set of computer program instructions stored in the memory, wherein the processor, responsive to executing computer program instructions, performs the method comprising: providing a plurality of imputation algorithms. (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)

Regarding claim 11: 
Step 2a Prong 1: See the rejection of claim 10 above. The same rationale applies to this dependent claim.
in which the score for an imputation algorithm is calculated using a formula: where a and b are numbers, e is a prediction accuracy of the imputation algorithm, and t is a computational overhead of the imputation algorithm. (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2 and Step 2b: The claim does not include additional elements. 

Regarding claim 12: 
Step 2a Prong 1: See the rejection of claim 10 above. The same rationale applies to this dependent claim.
defining a data analytics task comprised of a plurality of steps in which at least one step of the data analytics task comprises determining at least one missing data value by imputation. (Mental process: Defining a data analytics task is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can mentally (or write down in a piece of paper) a data analytics task in the form of a list of steps. Additionally, a person ensure that one of the steps is imputation of missing data).
executing the data analytics task multiple times wherein each execution of the data analytics task uses a data imputation algorithm of the plurality of data imputation algorithms to determine at least one missing data value (Insignificant extra-solution activities)
selecting an imputation algorithm based on at least one error for the data analytics task. (Mental process: selecting an imputation algorithm is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at a list of results from algorithms and select one based on any errors, however that person defines error). 

Regarding claim 13: 
Step 2a Prong 1: See the rejection of claim 10 above. The same rationale applies to this dependent claim.
selecting a plurality of criteria to evaluate the imputation algorithms wherein each of the criterion is quantified with a number. (Mental process: selecting a plurality of criteria is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at a list of results from algorithms and select one based on any errors, however that person defines error).
Step 2a Prong 2 and Step 2b: The claim does not include additional elements. 

Regarding claim 14: 
Step 2a Prong 1: See the rejection of claim 13 above. The same rationale applies to this dependent claim.
assigning a weight to the each criterion. (Mental process: assigning a weight is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at each criterion and assign a weight to it or can have a list of such criterion on a piece of paper and physically write down a weight to assign to it).
Step 2a Prong 2 and Step 2b: The claim does not include additional elements. 

Regarding claim 15: 
Step 2a Prong 1: See the rejection of claim 10 above. The same rationale applies to this dependent claim
calculating a score comprising a weighted sum of the criteria for each imputation algorithm. (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2 and Step 2b: The claim does not include additional elements. 

Regarding claim 16: 
Step 1: Claim 16 discloses a computer program product and is therefore falls under one of the four statutory categories of patent eligible subject matter. 
Step 2a Prong 1: 
selecting a plurality of criteria to evaluate the imputation algorithms wherein the each criterion is quantified with a number (Mental process: selecting a plurality of criteria is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can mentally choose what the criteria for evaluation will be and assign a number to it, thereby quantifying it).
assigning a weight to the each criterion (Mental process: assigning a weight is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at each criterion and assign a weight to it or can have a list of such criterion on a piece of paper and physically write down a weight to assign to it).
calculating a score comprising a weighted sum of the plurality of criteria for each imputation algorithm. (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
A computer program product for determining a best imputation algorithm from a plurality of imputation algorithms. (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
the computer readable program code including computer instructions, where a processor, responsive to executing the computer instructions, performs operations (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
providing a plurality of imputation algorithms; (insignificant extra-solution activity).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
A computer program product for determining a best imputation algorithm from a plurality of imputation algorithms. (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
the computer readable program code including computer instructions, where a processor, responsive to executing the computer instructions, performs operations (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more)
providing a plurality of imputation algorithms; (Receiving or transmitting data over a network, e.g., using the Internet to gather data. Here, transmitting data to a cloud service for execution of steps is merely transmission of data over a network).

Regarding claim 17: 
Step 2a Prong 1: See the rejection of claim 16 above. The same rationale applies to this dependent claim.
at least one criterion is quantified using max(e-t, 0) wherein e is an error or computational overhead associated with the criterion and t is a threshold representing an acceptable amount of error or computational overhead for the criterion. (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea.)
Step 2a Prong 2 and Step 2b: The claim does not include additional elements.

Regarding claim 18: 
Step 2a Prong 1: See the rejection of claim 17 above. The same rationale applies to this dependent claim
Step 2a Prong 2: This judicial exception is not integrated into practical application
a user providing a method for computing a score from the plurality of criteria. (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
a user providing a method for computing a score from the plurality of criteria. (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more).

Regarding claim 19: 
Step 2a Prong 1: See the rejection of claim 18 above. The same rationale applies to this dependent claim
Step 2a Prong 2: This judicial exception is not integrated into practical application
using the method provided by the user to calculate a score for each imputation algorithm. (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
using the method provided by the user to calculate a score for each imputation algorithm. (Mere instructions to apply an exception; MPEP 2106.05(f)(2) states: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more).

Regarding claim 20:
Step 2a Prong 1: See the rejection of claim 16 above. The same rationale applies to this dependent claim
defining a data analytics task comprised of a plurality of steps in which at least one step of the data analytics task comprises determining at least one missing data value by imputation. (Mental process: Defining a data analytics task is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can mentally (or write down in a piece of paper) a data analytics task in the form of a list of steps. Additionally, a person can review a data set and determine if any data values are missing and can choose a value to fill into such missing space).
selecting an imputation algorithm based on at least one error for the data analytics task. (Mental process: selecting an algorithm is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at the results of algorithms and mentally select one or a person can look at a piece of paper with algorithm outputs and draw a circle around one of them to indicate their selection).
Step 2a Prong 2: This judicial exception is not integrated into practical application
executing the data analytics task multiple times wherein each execution of the data analytics task uses a different data imputation algorithm of the plurality of data imputation algorithms to determine at least one missing data value (Insignificant extra-solution activities)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
executing the data analytics task multiple times wherein each execution of the data analytics task uses a different data imputation algorithm of the plurality of data imputation algorithms to determine at least one missing data value (Performing repetitive calculations)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, et. al. (IN202021003988A, hereinafter “Jain”)  in view of Brazdil, et. al. (“A Comparison of Ranking Methods for Classification Algorithm Selection”, Mar 2003, Machine Learning, 50, 251–277, 2003.).
Regarding claim 1, Jain teaches a computer-implemented method for: 
A computer-implemented method for determining a best imputation algorithm from a plurality of imputation algorithms, comprising (Jain, sec. 048-049: “The disclosure provides a method and system for prediction of missing data using machine learning techniques. It is to be understood that the scope of the protection is extended to such a program and in addition to a computer-readable means having a message therein; such computer-readable storage means contain program-code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device. The hardware device can be any kind of device which can be programmed including e.g. any kind of computers like a server or a personal computer, or the like, or any combination thereof.”). 
providing a plurality of data imputation algorithms (Jain, sec. 019: “The one or more hardware processors 104 work in communication with the memory 106. The one or more hardware processors 104 are configured to execute a plurality of algorithms stored in the memory 106”. Examiner notes that the algorithms in memory are provided to the processor for execution.)
defining a data analytics task comprised of a plurality of steps in which at least one step of the data analytics task comprises determining at least one missing data value from a defined data set by imputation of the missing data value from the defined data set (Jain, sec. 034-035 and 037: “The selected set of features are fed as input into various regression based machine learning (ML) algorithms such as knowledge neural network (KNN), Random Forest, Decision Trees, Ridge and Lasso (each with its own set of hyper parameters)… The data prediction module 120 is configured to predict the missing data based on a set of requirements using the prediction model with the best performing model configuration” “Initially at step 202, the plurality of data sets is received as an input from one or more sources” Examiner notes that the broadest reasonable interpretation of data imputation algorithms includes machine learning algorithms used for data imputation)
executing the data analytics task multiple times wherein each execution of the data analytics task uses a data imputation algorithm from the plurality of data imputation algorithms to determine at least one missing data value from the defined data set (Jain, paras. 034-035, and 037: “The selected set of features are fed as input into various regression based machine learning (ML) algorithms such as knowledge neural network (KNN), Random Forest, Decision Trees, Ridge and Lasso (each with its own set of hyper parameters)… The data prediction module 120 is configured to predict the missing data based on a set of requirements using the prediction model with the best performing model configuration” “Initially at step 202, the plurality of data sets is received as an input from one or more sources”; Examiner notes that “data imputation algorithms” includes KNN, Random Forest, Decision Trees, etc. Examiner further notes that the broadest reasonable interpretation of “executing…multiple times” includes executing the same task in more than one way such as executing the same task (i.e. using the same data and same selected features) in different machine learning algorithms such as in Jain).
Jain does not explicitly disclose: 
selecting an imputation algorithm from the plurality which resulted in a least error for the data analytics task
However, Brazdil teaches:
selecting an imputation algorithm from the plurality which resulted in a least error for the data analytics task (Brazdil, pg. 268, fig. 2: “Figure 2. Average accuracy versus average execution time for the strategy of executing the top-N algorithms in the recommended ranking, for all possible values of N, and simpler strategies of cross-validation (Top-10) and selecting the algorithm which obtains the best accuracy, on average, (boosted C5.0).” Examiner notes that the broadest reasonable interpretation of “least error” includes most accurate where the most accurate algorithm necessarily resulted in the least amount of errors)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bradzil into Jain. Jain teaches a method and system to provide a framework for end to end prediction of missing data along with data exploration using machine learning techniques; Brazdil teaches a meta-learning method to support selection of candidate learning algorithms. One of ordinary skill would have been motivated to combine the teachings of Cassuto into Jain in order to evaluate candidate algorithms using a multicriteria evaluation measure that takes both time and accuracy into account (Brazdil, pg. 251).

Regarding claim 4, Jain and Brazdil teaches the computer-implemented method of claim 1 above. Brazdil further teaches: 
in which the data analytics task includes cross-validation (Brazdil, pg. 67, sec. 3: “. In such a situation, these algorithms often swap positions in different folds of the N -fold cross-validation procedure (Table 2).”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bradzil into Jain as set forth above with respect to claim 1.

Regarding claim 7, Jain and Brazdil teaches the computer-implemented method of claim 1 above. Jain further teaches: 
the error for the data analytics task is calculated using a user-specified error function (Jain, sec. 036: “the system 100 may also be configured to estimate the accuracy of predicted missing data using one of mean of absolute difference (MAD), root mean square error (RMSE) or standard error (SE) method”. Examiner notes that the broadest reasonable interpretation of “user-specified” includes the individual user configuring the system wherein such user can configure the system to use error functions as in Jain.) 

Regarding claim 8, Jain and Brazdil teaches the computer-implemented method of claim 1 above. Brazdil further teaches: 
normalizing the error value for each imputation algorithm to a value between 0 and 1 (Brazdil, pg. 256, first para: “If dataset                                 
                                    
                                        
                                            d
                                        
                                        
                                            i
                                        
                                    
                                
                             has no numeric attributes, then it makes no sense to calculate, for instance, the canonical correlation meta-attribute. For such an attribute, dataset                                 
                                    
                                        
                                            d
                                        
                                        
                                            j
                                        
                                    
                                
                             can be considered close to dataset                                 
                                    
                                        
                                            d
                                        
                                        
                                            i
                                        
                                    
                                
                             if it also does not have any numeric attributes and their distance is 0. On the other hand, if dataset                                 
                                    
                                        
                                            d
                                        
                                        
                                            j
                                        
                                    
                                
                            does have numeric attributes, the dataset is considered to be different from                                 
                                    
                                        
                                            d
                                        
                                        
                                            i
                                        
                                    
                                     
                                
                            in this respect. So, the distance is the maximum possible, i.e., 1, after normalization.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bradzil into Jain as set forth above with respect to claim 1.
 
Regarding claim 16, Jain teaches a computer program product for: 
determining a best imputation algorithm from a plurality of imputation algorithms (Jain, sec. 034: “Therefore, grid search mechanism is utilized to evaluate the model performance of multiple configurations and select the best performing configurations for prediction.” Examiner notes that the configurations in Jain and referring to data imputation models as referenced above in claim 1).
the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith (Jain, sec. 048-049: “The disclosure provides a method and system for prediction of missing data using machine learning techniques. It is to be understood that the scope of the protection is extended to such a program and in addition to a computer-readable means having a message therein; such computer-readable storage means contain program-code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device. The hardware device can be any kind of device which can be programmed including e.g. any kind of computers like a server or a personal computer, or the like, or any combination thereof.”).
the computer readable program code including computer instructions, where a processor, responsive to executing the computer instructions, performs operations comprising: providing a plurality of imputation algorithms; (Jain, sec. 019: “The one or more hardware processors 104 work in communication with the memory 106. The one or more hardware processors 104 are configured to execute a plurality of algorithms stored in the memory 106”. Examiner notes that the algorithms in memory are provided to the processor for execution.) 
Jain does not explicitly disclose:
selecting a plurality of criteria to evaluate the imputation algorithms wherein the each criterion is quantified with a number  
assigning a weight to the each criterion 
calculating a score comprising a weighted sum of the plurality of criteria for each imputation algorithm 
However, Brazdil teaches:
selecting a plurality of criteria to evaluate the imputation algorithms wherein the each criterion is quantified with a number (Brazdil, pg. 257, sec. 3.1: “The relative importance between accuracy and time is taken into account by multiplying this expression by the AccD parameter. This parameter is provided by the user and represents the amount of accuracy he/she is willing to trade for a 10 times speedup or slowdown”).
assigning a weight to the each criterion (Brazdil, pg. 257, sec. 3.1: “The ARR measure captures the relative performance of two algorithms for a given compromise between the criteria. To compare an algorithm to others, some aggregation must be performed, as it will be shown in the next section. Furthermore, the weights are assumed to have pre-defined values”. Examiner notes that the broadest reasonable interpretation of “criteria evaluate” includes accuracy and speed such as in Brazdil where the user selects the parameter by quantifying its importance). 
calculating a score comprising a weighted sum of the plurality of criteria for each imputation algorithm (Brazdil, pg. 257, sec. 3.1: “The ARR measure captures the relative performance of two algorithms for a given compromise between the criteria. To compare an algorithm to others, some aggregation must be performed, as it will be shown in the next section. Furthermore, the weights are assumed to have pre-defined values”. Examiner notes that the broadest reasonable interpretation of “a score” includes a ranking. Examiner additionally notes that the broadest reasonable interpretation of a “weighted sum” means an aggregation, i.e. a sum, where weights are considered in the calculation of such sum such as here in Brazdil where the weights are pre-defined values which are integrated into the calculation).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bradzil into Jain as set forth above with respect to claim 1.

Regarding claim 17, Jain and Brazdil teaches the processing system of claim 16 above. Brazdil further teaches: 
at least one criterion is quantified using max (e-t, 0) wherein e is an error or computational overhead associated with the criterion and t is a threshold representing an acceptable amount of error or computational overhead for the criterion (Brazdil, pg. 268, sec. 6.2: “One could argue that, with such a small margin for improvement (2%), it is not worthwhile to worry about algorithm selection: choosing boosted C5.0 will provide quite good results on average. However, in some business applications (e.g., cross-selling in a e-commerce site that sells thousands of items daily), an improvement of 2% or even less may be significant…if we use the full potential of a ranking method, and execute the top 2 algorithms in the ranking (strategy Top-2 in the figure), the time required is larger than boosted C5.0’s, although still acceptable in many applications (less than 6 min.) and the loss of accuracy would be only 1.20%. Running one more algorithm (method Top-3) would provide further improvement in accuracy (0.90% loss) while taking only a little longer (less than 10 min.). CV performance is almost achieved by Top-5, (0.15% losses), still taking what would be an acceptable amount of time in many applications (approximately 15 min.).” Examiner notes that the broadest reasonable interpretation of a criterion includes one chosen by the user, i.e. for certain business applications as proposed by Brazdil, where the threshold of accuracy or time may be chosen by the user, i.e. less than 10 minutes or less than a 120% loss (i.e. error)).  
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Brazdil into Jain as set forth above with respect to claim 1.

Regarding claim 18, Jain and Brazdil teaches the processing system of claim 17 above. Bradzil further teaches: 
a user providing a method for computing a score from the plurality of criteria (Brazdil, pg. 257, sec. 3.1: “The relative importance between accuracy and time is taken into account by multiplying this expression by the AccD parameter. This parameter is provided by the user and represents the amount of accuracy he/she is willing to trade for a 10 times speedup or slowdown” Examiner notes that the broadest reasonable interpretation of “a method” includes a manner of procedure such as in Brazdil where the user is providing the parameters for computation of the importance of accuracy and time).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Brazdil into Jain as set forth above with respect to claim 1.
Regarding claim 19, Jain and Brazdil teaches the processing system of claim 18 above. Brazdil further teaches: 
using the method provided by the user to calculate a score for each imputation algorithm (Brazdil, pg. 257, sec. 3.1: “The relative importance between accuracy and time is taken into account by multiplying this expression by the AccD parameter. This parameter is provided by the user and represents the amount of accuracy he/she is willing to trade for a 10 times speedup or slowdown” Examiner notes that the broadest reasonable interpretation of “method provided by the user” includes selecting the parameters for calculating a score as in Brazdil.).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Brazdil into Jain as set forth above with respect to claim 1.

Regarding claim 20, Jain and Brazdil teaches the processing system of claim 16 above. Jain further teaches: 
defining a data analytics task comprised of a plurality of steps in which at least one step of the data analytics task comprises determining at least one missing data value by imputation. (Jain, sec. 034-035 and 037: “The selected set of features are fed as input into various regression based machine learning (ML) algorithms such as knowledge neural network (KNN), Random Forest, Decision Trees, Ridge and Lasso (each with its own set of hyper parameters)… The data prediction module 120 is configured to predict the missing data based on a set of requirements using the prediction model with the best performing model configuration” “Initially at step 202, the plurality of data sets is received as an input from one or more sources” Examiner notes that the broadest reasonable interpretation of data imputation algorithms includes machine learning algorithms used for data imputation)
executing the data analytics task multiple times wherein each execution of the data analytics task uses a different data imputation algorithm of the plurality of data imputation algorithms to determine at least one missing data value (Jain, paras. 034-035, and 037: “The selected set of features are fed as input into various regression based machine learning (ML) algorithms such as knowledge neural network (KNN), Random Forest, Decision Trees, Ridge and Lasso (each with its own set of hyper parameters)… The data prediction module 120 is configured to predict the missing data based on a set of requirements using the prediction model with the best performing model configuration” “Initially at step 202, the plurality of data sets is received as an input from one or more sources”; Examiner notes that “data imputation algorithms” includes KNN, Random Forest, Decision Trees, etc. Examiner further notes that the broadest reasonable interpretation of “executing…multiple times” includes executing the same task in more than one way such as executing the same task (i.e. using the same data and same selected features) in different machine learning algorithms such as in Jain).
Jain does not explicitly disclose:
selecting an imputation algorithm based on at least one error for the data analytics task. 
However, Brazdil teaches:
selecting an imputation algorithm based on at least one error for the data analytics task. (Brazdil, pg. 268, fig. 2: “Figure 2. Average accuracy versus average execution time for the strategy of executing the top-N algorithms in the recommended ranking, for all possible values of N, and simpler strategies of cross-validation (Top-10) and selecting the algorithm which obtains the best accuracy, on average, (boosted C5.0).” Examiner notes that the broadest reasonable interpretation of “at least one error” includes error prediction accuracies such as in Brazdil where the algorithm with the best accuracy (i.e. producing the least error in prediction) is selected).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Brazdil into Jain as set forth above with respect to claim 1.

Claims 2, 5-6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Brazdil, and further in view of Kundu, et. al. (US20210182602, hereinafter “Kundu”).
Regarding claim 2, Jain and Brazdil teaches the computer-implemented method of claim 1 above. Brazdil further teaches: 
the data analytics task comprises at least one of regression, classification… (Brazdil, pg. 258, sec. 3.3 and pg. 271, sec. 6.7: “The algorithms include three decision tree classifiers, C5.0, boosted C5.0 (Quinlan, 1998) and Ltree, which is a decision tree algorithm that can induce oblique decision surfaces (Gama, 1997).” “In the first stage, the method predicts the performance of the algorithms using regression algorithms and then it generates a ranking by ordering the estimates”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Brazdil into Jain as set forth above with respect to claim 1.
Neither Jain nor Brazdil explicitly disclose:
…and clustering
However, Kundu teaches:
…and clustering. (Kundu, para. 0034 and : “The described technologies can incorporate techniques appropriate in a machine learning context such as hierarchical clustering, maximum relevance, cosinesimilarity, and Euclidean distance.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kundu into Jain as modified. Jain teaches a method and system to provide a framework for end to end prediction of missing data along with data exploration using machine learning techniques; Brazdil teaches a meta-learning method to support selection of candidate learning algorithms; Kundu teaches imputation of data for a missing field. One of ordinary skill would have been motivated to combine the teachings of Kundu into Jain, as modified, in order to determine cluster membership for more accurate data imputation (Kundu, para. 0059). 

Regarding claim 5, Jain and Brazdil teaches the computer-implemented method of claim 1 above. Neither Jain nor Brazdil explicitly discloses:
the plurality of imputation algorithms includes an imputation algorithm using chained equations 
However, Kundu further teaches: 
the plurality of imputation algorithms includes an imputation algorithm using chained equations (Kundu, para. 0002: “such as imputation using multivariant imputation by chained equation (MICE), missing value imputation using random forest (missForest), and the like,”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kundu into Jain as modified. Jain teaches a method and system to provide a framework for end to end prediction of missing data along with data exploration using machine learning techniques; Brazdil teaches a meta-learning method to support selection of candidate learning algorithms; Kundu teaches imputation of data for a missing field. One of ordinary skill would have been motivated to combine the teachings of Kundu into Jain, as modified, in order to compare models of algorithms to determine the most accurate model (Kundu, 0157). 

Regarding claim 6, Jain and Brazdil teaches the computer-implemented method of claim 1 above. Kundu further teaches: 
at least some of the method steps are implemented in a cloud service of a cloud infrastructure. (Kundu, para. 0177: “FIG. 25 depicts an example cloud computing environment 2500 in which the described technologies can be implemented, including, e.g., the system 100 of FIG. 1 and other systems herein.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kundu into Jain as modified. Jain teaches a method and system to provide a framework for end to end prediction of missing data along with data exploration using machine learning techniques; Brazdil teaches a meta-learning method to support selection of candidate learning algorithms; Kundu teaches imputation of data for a missing field. One of ordinary skill would have been motivated to combine the teachings of Kundu into Jain, as modified, in order to support cloud-based, on-premises-based, or hybrid scenarios as needed (Kundu, para. 0178).  

Regarding claim 9, Jain and Brazdil teaches the computer-implemented method of claim 1 above. Jain further teaches:
deleting different sets of values from different data sets (Jain, sec. 037 and 042: “Preprocessing further include performing a set of statistical analysis techniques to gather insights on the plurality of data sets and removing outliers in the plurality of data sets” “At step 404, it is checked whether NaN (Not a Number) need to be removed from the input or not. If true then at step 406, records with NaN are detected and corresponding records are deleted. If false then at step 408, it is checked if outliers need to be removed or not. If true then at step 410, outliers are detected and corresponding records are deleted.”)
Jain does not explicitly disclose:
repeating the same data analytics task multiple times with the different data sets, wherein each execution of the data analytics task uses a data imputation algorithm of the plurality of data imputation algorithms to determine at least one missing data value 
averaging the multiple error values for a same data analytics task to determine an average error value for each imputation algorithm 
selecting an imputation algorithm which results in a least average error value for the data analytics task. 
However, Brazdil teaches: 
selecting an imputation algorithm which results in a least average error value for the data analytics task. (Bradzil, pg. 267, sec. 6.2: “Here we analyze the results of our meta-learning approach in terms of the trade-off between accuracy loss and time savings (figure 2). Two simple reference strategies for this purpose are cross-validation (CV) and the selection of the algorithm with the best average accuracy.” Examiner notes that the broadest reasonable interpretation of “least average error” includes “best average accuracy” where a level of error also measures a level of accuracy as its inverse.)
averaging the multiple error values for a same data analytics task to determine an average error value for each imputation algorithm (Brazdil: “One important consequence of having several orderings to represent the ideal ranking is the following. The correlation coefficient will be 1 only if all the rankings are exactly the same.” In other words, the maximum average correlation will be less than 1 if at least one of the orderings is different from the others. This sets a limit for the maximum achievable value for the recommended ranking.” Examiner notes that the broadest reasonable interpretation of error means a deviation from accuracy or correctness such that any set of orderings or rankings that deviate from an “ideal ranking” as in Brazdil is an error and will result in an average error value of all the rankings.).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Brazdil into Jain as set forth above with respect to claim 1.
Neither Jain nor Brazdil explicitly disclose: 
repeating the same data analytics task multiple times with the different data sets, wherein each execution of the data analytics task uses a data imputation algorithm of the plurality of data imputation algorithms to determine at least one missing data value 
However, Kundu teaches:
repeating the same data analytics task multiple times with the different data sets, wherein each execution of the data analytics task uses a data imputation algorithm of the plurality of data imputation algorithms to determine at least one missing data value (Kundu, paras. 0046 and 0062: “At 260, the similarity adjustment is applied to the data missing record. For example, a value for a missing field of the data missing record is determined (e.g., the imputed value) and added to the data missing record, thereby completing the data missing record.” “the processing can be repeated for a plurality of data missing records 315 of the data missing records set 327, resulting in a plurality of adjusted records 315′, which are added to the original dataset 310”. Examiner notes that the broadest reasonable interpretation of “different data sets” means a set of data that is different from another set of data, i.e. one set of data has a missing value and another set of data does not.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kundu into Jain, as modified, as set forth above with respect to claim 5.

Regarding claim 10, Jain teaches a processing system comprising: 
providing a plurality of imputation algorithms (Jain, sec. 019: “The one or more hardware processors 104 work in communication with the memory 106. The one or more hardware processors 104 are configured to execute a plurality of algorithms stored in the memory 106”. Examiner notes that the algorithms in memory are provided to the processor for execution in Jain.). 
using each of the imputation algorithms to determine at least one missing data value; (Jain, paras. 034-035, and 037: “The selected set of features are fed as input into various regression based machine learning (ML) algorithms such as knowledge neural network (KNN), Random Forest, Decision Trees, Ridge and Lasso (each with its own set of hyper parameters)… The data prediction module 120 is configured to predict the missing data based on a set of requirements using the prediction model with the best performing model configuration” “Initially at step 202, the plurality of data sets is received as an input from one or more sources”; Examiner notes that “data imputation algorithms” includes KNN, Random Forest, Decision Trees, etc.)
Jain does not explicitly disclose: 
a server for a cloud computing infrastructure communicatively coupled to a network interface
one or more processors communicatively coupled to the server 
 a memory coupled to a processor of the one or more processors 
a set of computer program instructions stored in the memory, wherein the processor, responsive to executing computer program instructions, performs the method 
assigning a score to each imputation algorithm wherein the score is based on prediction accuracy and computational overhead of the imputation algorithm 
picking a best imputation algorithm based on the score. 
However, Brazdil teaches:
picking a best imputation algorithm based on the score. (Brazdil, pg. 268, sec. 6.2: “Two simple reference strategies for this purpose are cross-validation (CV) and the selection of the algorithm with the best average accuracy.” Examiner notes that the broadest reasonable interpretation of “score” includes any mark used for keeping account such as measures of accuracy as in Brazdil.)
assigning a score to each imputation algorithm wherein the score is based on prediction accuracy and computational overhead of the imputation algorithm (Brazdil, pg. 268, sec. 6.2 and Figure 2: “One could argue that, with such a small margin for improvement (2%), it is not worthwhile to worry about algorithm selection: choosing boosted C5.0 will provide quite good results on average. However, in some business applications (e.g., cross-selling in a e-commerce site that sells thousands of items daily), an improvement of 2% or even less may be significant…if we use the full potential of a ranking method, and execute the top 2 algorithms in the ranking (strategy Top-2 in the figure), the time required is larger than boosted C5.0’s, although still acceptable in many applications (less than 6 min.) and the loss of accuracy would be only 1.20%. Running one more algorithm (method Top-3) would provide further improvement in accuracy (0.90% loss) while taking only a little longer (less than 10 min.). CV performance is almost achieved by Top-5, (0.15% losses), still taking what would be an acceptable amount of time in many applications (approximately 15 min.).” Examiner notes that the broadest reasonable interpretation computational overhead includes time. Examiner further notes that the broadest reasonable interpretation of “score” includes any mark used for keeping account such as a ranking as in Brazdil.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Brazdil into Jain as set forth above with respect to claim 1.
Neither Jain nor Bradzil explicitly discloses: 
a server for a cloud computing infrastructure communicatively coupled to a network interface
one or more processors communicatively coupled to the server 
 a memory coupled to a processor of the one or more processors 
a set of computer program instructions stored in the memory, wherein the processor, responsive to executing computer program instructions, performs the method 
However, Kundu teaches: 
a server for a cloud computing infrastructure communicatively coupled to a network interface (Kundu, para. 0177 and 0178: “FIG. 25 depicts an example cloud computing environment 2500 in which the described technologies can be implemented, including, e.g., the system 100 of FIG. 1 and other systems herein. The cloud computing environment 2500 comprises cloud computing services 2510. The cloud computing services 2510 can comprise various types of cloud computing resources, such as computer servers, data storage repositories, networking resources, etc” “The cloud computing services 2510 are utilized by various types of computing devices (e.g., client computing devices), such as computing devices 2520, 2522, and 2524. For example, the computing devices (e.g., 2520, 2522, and 2524) can be computers (e.g., desktop or laptop computers), mobile devices (e.g., tablet computers or smart phones), or other types of computing devices. For example, the computing devices (e.g., 2520, 2522, and 2524) can utilize the cloud computing services 2510 to perform computing operations (e.g., data processing, data storage, and the like).” Examiner notes that where cloud computing services are utilized by computing devices as in Kundu, such devices necessarily include a network interface to allow for such use.)
one or more processors communicatively coupled to the server (Kundu, para. 006 and 0177: “A computing system comprises one or more processors; memory storing a dataset; wherein the memory is configured to cause the one or more processors to perform operations” “FIG. 25 depicts an example cloud computing environment 2500 in which the described technologies can be implemented, including, e.g., the system 100 of FIG. 1 and other systems herein”)
 a memory coupled to a processor of the one or more processors (Kundu, para. 006: “A computing system comprises one or more processors; memory storing a dataset; wherein the memory is configured to cause the one or more processors to perform operations”)
a set of computer program instructions stored in the memory, wherein the processor, responsive to executing computer program instructions, performs the method comprising: (Kundu, para. 006: “A computing system comprises one or more processors; memory storing a dataset; wherein the memory is configured to cause the one or more processors to perform operations”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kundu into Jain, as modified, as set forth above with respect to claim 6. 

Regarding claim 11, Jain and Brazdil, and Kundu teaches the processing system of claim 10 above. Brazdil further teaches: 
in which the score for an imputation algorithm is calculated using a formula: S = a * e + b* t, where a and b are numbers, e is a prediction accuracy of the imputation algorithm, and t is a computational overhead of the imputation algorithm (Brazdil, pg. 268, sec. 6.2 and Figure 2: “One could argue that, with such a small margin for improvement (2%), it is not worthwhile to worry about algorithm selection: choosing boosted C5.0 will provide quite good results on average. However, in some business applications (e.g., cross-selling in a e-commerce site that sells thousands of items daily), an improvement of 2% or even less may be significant…if we use the full potential of a ranking method, and execute the top 2 algorithms in the ranking (strategy Top-2 in the figure), the time required is larger than boosted C5.0’s, although still acceptable in many applications (less than 6 min.) and the loss of accuracy would be only 1.20%. Running one more algorithm (method Top-3) would provide further improvement in accuracy (0.90% loss) while taking only a little longer (less than 10 min.). CV performance is almost achieved by Top-5, (0.15% losses), still taking what would be an acceptable amount of time in many applications (approximately 15 min.).” Examiner notes that the broadest reasonable interpretation computational overhead includes time. Examiner further notes that the score calculation provides that aa and b are numbers, a and b reasonably means “1”.) 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Hazard into Jain, as modified, as set forth above with respect to claim 1.

Regarding claim 12, Jain, Brazdil, and Kundu teaches the processing system of claim 10 above. Jain further teaches: 
defining a data analytics task comprised of a plurality of steps in which at least one step of the data analytics task comprises determining at least one missing data value by imputation (Jain, sec. 034-035 and 037: “The selected set of features are fed as input into various regression based machine learning (ML) algorithms such as knowledge neural network (KNN), Random Forest, Decision Trees, Ridge and Lasso (each with its own set of hyper parameters)… The data prediction module 120 is configured to predict the missing data based on a set of requirements using the prediction model with the best performing model configuration” “Initially at step 202, the plurality of data sets is received as an input from one or more sources” Examiner notes that the broadest reasonable interpretation of data imputation algorithms includes machine learning algorithms used for data imputation) 
executing the data analytics task multiple times wherein each execution of the data analytics task uses a data imputation algorithm of the plurality of data imputation algorithms to determine at least one missing data value (Jain, paras. 034-035, and 037: “The selected set of features are fed as input into various regression based machine learning (ML) algorithms such as knowledge neural network (KNN), Random Forest, Decision Trees, Ridge and Lasso (each with its own set of hyper parameters)… The data prediction module 120 is configured to predict the missing data based on a set of requirements using the prediction model with the best performing model configuration” “Initially at step 202, the plurality of data sets is received as an input from one or more sources”; Examiner notes that “data imputation algorithms” includes KNN, Random Forest, Decision Trees, etc.)
Jain does not explicitly disclose:
selecting an imputation algorithm based on at least one error for the data analytics task 
However, Brazdil teaches:
selecting an imputation algorithm based on at least one error for the data analytics (Brazdil, pg. 268, fig. 2: “Figure 2. Average accuracy versus average execution time for the strategy of executing the top-N algorithms in the recommended ranking, for all possible values of N, and simpler strategies of cross-validation (Top-10) and selecting the algorithm which obtains the best accuracy, on average, (boosted C5.0).” Examiner notes that the broadest reasonable interpretation of “at least one error” includes error prediction accuracies such as in Brazdil where the algorithm with the best accuracy (i.e. producing the least error in prediction) is selected).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Brazdil into Jain, as set forth above with respect to claim 1. 

Regarding claim 13, Jain, Brazdil, and Kundu teaches the processing system of claim 10 above. Brazdil further teaches: 
selecting a plurality of criteria to evaluate the imputation algorithms wherein each of the criterion is quantified with a number (Brazdil, pg. 257, sec. 3.1: “The relative importance between accuracy and time is taken into account by multiplying this expression by the AccD parameter. This parameter is provided by the user and represents the amount of accuracy he/she is willing to trade for a 10 times speedup or slowdown”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Brazdil into Jain, as set forth above with respect to claim 1. 

Regarding claim 14, Jain, Brazdil, and Kundu teaches the processing system of claim 10 above. Brazdil further teaches: 
assigning a weight to the each criterion (Brazdil, pg. 257, sec. 3.1: “The ARR measure captures the relative performance of two algorithms for a given compromise between the criteria. To compare an algorithm to others, some aggregation must be performed, as it will be shown in the next section. Furthermore, the weights are assumed to have pre-defined values”. Examiner notes that the broadest reasonable interpretation of “criteria evaluate” includes accuracy and speed such as in Brazdil where the user selects the parameter by quantifying its importance)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Brazdil into Jain, as set forth above with respect to claim 1. 

Regarding claim 15, Jain, Brazdil, and Kundu teaches the processing system of claim 10 above. Brazdil further teaches: 
calculating a score comprising a weighted sum of the criteria for each imputation algorithm. (Brazdil, pg. 257, sec. 3.1: “The ARR measure captures the relative performance of two algorithms for a given compromise between the criteria. To compare an algorithm to others, some aggregation must be performed, as it will be shown in the next section. Furthermore, the weights are assumed to have pre-defined values”. Examiner notes that the broadest reasonable interpretation of “a score” includes a ranking. Examiner additionally notes that the broadest reasonable interpretation of a “weighted sum” means an aggregation, i.e. a sum, where weights are considered in the calculation of such sum such as here in Brazdil where the weights are pre-defined values which are integrated into the calculation)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Brazdil into Jain, as set forth above with respect to claim 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Brazdil, further in view of Folguera, et. al. (“Self-organizing maps for imputation of missing data in incomplete data matrices”, 15 Apr 2015, Chemometrics and Intelligent Laboratory Systems, Volume 143; hereinafter “Folugera”), and further in view of Andiojaya, et. al. (A bagging algorithm for the imputation of missing values in time series”, 1 Sep 2019, Expert Systems with Applications, Volume 129; hereinafter “Andiojaya”)

Regarding claim 3, Jain and Brazdil teaches the computer-implemented method of claim 1 above. Jain further teaches: 
the error for the data analytics task is calculated using at least one of…cross-validation error (Jain, sec. 033: “The evaluation module 118 is configured to evaluate a plurality of model configurations achieved from a plurality of combinations of techniques used in the scaling, the plurality of feature engineering techniques and the regression based machine learning algorithm using a cross validation method to get the prediction model with a best performing model configuration”. Examiner notes that a cross validation method would output cross-validation errors which Jain uses to determine a best performing model)
Neither Jain nor Brazdil explicitly discloses: 
mean average error…
Mean squared error…mean absolute error… 
However, Folguera teaches:
mean average error… (Folguera, pg. 150, sec. 2.3.3: “The performance of the three methods was evaluated by means of the mean average error (MAE) and the root mean squared error (RMSE)”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Folguera into Jain as modified. Jain teaches a method and system to provide a framework for end to end prediction of missing data along with data exploration using machine learning techniques; Brazdil teaches a meta-learning method to support selection of candidate learning algorithms; Folguera teaches a self-organizing map based method of data imputation. One of ordinary skill would have been motivated to combine the teachings of Folguera into Jain, as modified, in order evaluate the performance of data imputation methods (Folguera, pg. 150, sec. 2.3.3).  
Neither Jain, Brazdil, nor Folguera teaches
Mean squared error…mean absolute error… 
However, Andiojaya teaches:
Mean squared error…mean absolute error… (Andiojaya, pg. 15, last para. and pg. 17, 2nd para: “minimizing the mean square error (MSE) to determine the optimal block length” “the imputed values of artificially created missing values are compared to their true values over M3 series using mean absolute error”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Folguera into Jain as modified. Jain teaches a method and system to provide a framework for end to end prediction of missing data along with data exploration using machine learning techniques; Folguera teaches a self-organizing map based method of data imputation; Andiojaya teaches data imputation in a time series. One of ordinary skill would have been motivated to combine the teachings of Andiojaya into Jain, as modified, to evaluate imputation methods using mean squared error and mean absolute error in order to ascertain of an algorithm shows better performance (Andiojaya, pg. 24, sec. 4, first bullet). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cassuto, et. al. (US20020127529) teaches a prediction model creation method.
Resnick, et. al. (US 2020/0234151 A1) teaches a method of imputation of missing data fields.  
Subramaniyan, et. al. (US 2017/0193381 A1) teaches a system for estimating large datasets.
Vezer, et. al (US 2019/0294962 A1) teaches a method of imputing missing data in the context of words and phrase construction.  
Bertsimas, et. al. (“From Predictive Methods to Missing Data Imputation: An Optimization Approach”, Apr 2018, Journal of Machine Learning Research.) teaches a flexible framework based on formal optimization to impute missing data with mixed continuous and categorical variables
Jadhav, et. al. (“Comparison of Performance of Data Imputation Methods for Numeric Dataset” 04 Jul 2019, Applied Artificial Intelligence, 33:10, 913-933) teaches data imputation methods and performance assessments. 
Moritz, et. al. (“imputeTS: Time Series Missing Value Imputation in R”, 1 Jun 2017, The R Journal: vol. 9) teaches an introduction to the imputeTS package and its provided algorithms and tools for univariate time series imputation. 
Sim, et. al. ("Missing Values and Optimal Selection of an Imputation Method and Classification Algorithm to Improve the Accuracy of Ubiquitous Computing Applications", 17  Jul 2015, Mathematical Problems in Engineering: vol. 2015.) teaches a concrete causal analysis of differences in performance of classification algorithms based on various factors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sally T. Nguyen whose telephone number is (571) 272-3406. The examiner can normally be reached Monday - Thursday, 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STN/
Examiner, Art Unit 2123                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123